Rothrook, J.,
dissenting. — I think the judgment and decree in this case should be reversed. The issue is fairly made that the contract was entered into by the parties for a corrupt and fraudulent purpose. The evidence shows, without conflict, that the written order was signed by the defend*655ant and put into’the possession of the agent of the plaintiff to enable him to use it as a representation to induce others to give similar orders. In other words, it plainly appears that the parties entered into a fictitious writing to enable the plaintiff to use it as a false representation to others to procure them to make like orders in the belief that the order in suit was valid and binding between the parties thereto. A lightning-rod agent knows just how he could corruptly and fraudulently impose upon the friends and acquaintances of the defendant, armed as he was with this fraudulent agreement. It seems to me such a contract is clearly and palpably against the policy of the law, and its fraudulent character may be shown by extrinsic evidence. “ Parol evidence may be offered to show that the contract was made for the furtherance of objects forbidden by law, whether it be by statute or by an express rule of the common law, or by the general policy of the law. * * Greenl. Ev., § 284. And “a deed, on its face just and righteous, may be vitiated and avoided by alleging and adducing extrinsic evidence to prove that it was founded on a consideration, or had a view or purpose, contrary to law or public policy.” Kerr, Eraud & M., 388. It is a fundamental rule that contracts of this character cannot be enforced. The law will leave the parties thereto as it finds them, and will not afford relief to either of them.
Beck, <L, concurs in this dissent.